Luke, J.
Alberta Grimes sued the City of Macon for damages on account of personal injuries from a fall through a wooden structure erected to afford passage for persons from the street to,her premises across a natural ditch or drain. She excepts to a judgment awarding a nonsuit.
There was no evidence to show that the structure was erected or maintained by the municipality. It did not appear that the structure served any use save a purely private one — that of the plaintiff and members of her household. There was no sidewalk along the front of her lot, and, therefore, the structure constituted no part of any sidewalk. It did not appear that the ditch or drain in front of her premises constituted any part of the public street. In these circumstances, there could be no obligation upon the municipality to keep the structure in a state of repair; and, therefore, it was hot error to sustain the defendant’s motion for a nonsuit.
Exception was also taken to a ruling excluding the testimony of Ben Beese, who offered to testify that, in the preceding year, the plaintiff’s husband (since deceased) spoke to an occupant of an automobile “that had City of Macon on it;” that this man “looked at the bridge, and said he thought it was all right to use — that the street forces of the city were doing some work in South Macon, and, as soon as they-completed the work there, he would have the bridge repaired.” The occupant of the car was not identified as an officer of the city, nor as any person authorized to speak in its behalf. *375Testimony of such a nature could not, and ought not, to be of benefit to any party in such a case, for the reason that it is wholly without probative value.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.